
	
		II
		110th CONGRESS
		2d Session
		S. 3735
		IN THE SENATE OF THE UNITED STATES
		
			December 11
			 (legislative day, December 10), 2008
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the eligibility of computer technology and equipment development businesses for
		  enterprise zone incentives.
	
	
		1.Eligibility of computer
			 technology and equipment development businesses for enterprise zone
			 incentives
			(a)In
			 generalSection 1397C(d)(4)
			 of the Internal Revenue Code of 1986 (relating to treatment of business holding
			 intangibles) is amended by inserting other than the development of any
			 computer technology or equipment (as defined in section
			 170(e)(6)(F)(i)) after license.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
